Case: 1:16-cv-08637 Document #: 4566 Filed: 04/27/21 Page 1 of 11 PageID #:298535


                        UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS


IN RE BROILER CHICKEN ANTITRUST                   Civil Action No. 1:16-cv-08637
LITIGATION
                                                  Judge Thomas M. Durkin

                                                  Magistrate Judge Jeffrey T. Gilbert
THIS DOCUMENT RELATES TO:

Movant Direct Action Plaintiffs


         MEMORANDUM OF LAW IN SUPPORT OF CERTAIN DIRECT
     ACTION PLAINTIFFS’ MOTION TO COMPEL KEYSTONE DEPOSITIONS

I.     INTRODUCTION

       As alleged in the Direct Action Plaintiffs’ Amended Consolidated Complaint, Defendant

Keystone participated in the Defendants’ anticompetitive conspiracy in the years leading up to

Keystone’s acquisition by Defendant Tyson in 2018. The Movants, which are each of the more

than eighty DAPs that has named the Keystone entities as Defendants, now seek to depose four of

Keystone’s former and current employees regarding that pre-acquisition conduct by Keystone, and

also to take a Rule 30(b)(6) deposition of Keystone. However, Movant DAPs have been forced to

file this motion to compel because Keystone contends Movant DAPs are entitled to no depositions

and offered as a “compromise” only a single 30(b)(1) witness.

       Keystone’s refusal to provide witnesses is based on an illogical application of orders

entered in this case in 2018 and 2019 before Keystone was a named Defendant and before most of

the Movant DAPs had even filed their initial complaints. 1 Specifically, Keystone claims that

Tyson’s acquisition of Keystone in 2018 means that Keystone should be treated as part of the

Tyson “Defendant family” for activity that occurred before 2018, and that all Plaintiffs are


1
  The first DAP named the Keystone entities as Defendants on July 24, 2020 (Dkt. No. 3716), and
Judge Durkin granted numerous other DAPs’ motion for leave to amend to add the Keystone
entities on January 6, 2021 (Dkt. No. 4139).
Case: 1:16-cv-08637 Document #: 4566 Filed: 04/27/21 Page 2 of 11 PageID #:298536


therefore barred from taking any Keystone-related depositions because Keystone employees were

not included on the Tyson deponent list formulated by the parties in early 2019. See Ex. 1 at p. 6

(Apr. 1, 2021 email from J. Tanski).

       As Movant DAPs have pointed out to Keystone’s counsel during the meet and confer

process, when the Court entered its August 2018 and April 2019 deposition orders (Dkt. Nos. 1155

and 2024, respectively), this present question – what to do about a newly acquired subsidiary, that

is newly named as a Defendant, and that is alleged to have engaged in pre-acquisition independent

wrongful conduct – was not presented to, or contemplated by, the Court. At that time, Keystone

was mentioned in some Plaintiffs’ complaints as an alleged co-conspirator but was not yet named

as a Defendant; and Keystone, which had produced documents pursuant to a third-party subpoena

served on it, was being represented by its own counsel rather than counsel for Tyson. It was only

through a careful review of those subpoenaed documents that Movant DAPs eventually learned of

Keystone’s wrongful conduct that occurred prior to Keystone’s acquisition by Tyson in 2018. But

now, because Tyson acquired Keystone, it is taking the unfounded position that DAPs lack the

right to take any Keystone depositions, and they have only offered to permit one Rule 30(b)(1)

deposition as a “compromise.” See Ex. 1 at pp. 2-3 (Apr. 20, 2021 email from J. Tanski).

       Because Keystone is a new, separate Defendant, it is subject to up to ten depositions under

the Court’s August 28, 2018 deposition allocation order. See Dkt. No. 1155 at 2 (“If a new

defendant or defendant family is added to the case, Plaintiffs are given leave, absent agreement of

the parties or further court order, to take up to 10 depositions of any new defendant or defendant

family, including Rule 30(b)(6) depositions.”). Nevertheless, in the spirit of compromise and to

avoid the need for court intervention, the Movant DAPs offered to forgo taking ten Keystone

depositions and instead seek only five, three of which DAPs agreed could be re-allocated from

previously allocated, but currently unused, Tyson deposition slots. See Ex. 1 at p. 4 (Apr. 13, 2021



                                                 2
Case: 1:16-cv-08637 Document #: 4566 Filed: 04/27/21 Page 3 of 11 PageID #:298537


email from A. Corbett). In other words, the Movant DAPs’ proposal would result in only two

“new” total deposition slots for the Tyson and Keystone Defendants.

       Keystone has rejected this reasonable compromise offer to reallocate three Tyson

depositions and to add only two additional Keystone depositions. Instead, Keystone refuses to

provide more than a single Keystone deposition even if DAPs agree to forgo the three previously-

designated Tyson deponent slots. See Ex. 1 at pp. 2-3 (Apr. 20, 2021 email from J. Tanski).

       Keystone’s position is untenable, and if accepted by the Court would deprive DAPs of their

due process rights.

II.    THE FIVE REQUESTED KEYSTONE DEPOSITIONS SHOULD GO FORWARD

       The Movant DAPs, who have exercised their due process right to opt out of the putative

Classes, have a fundamental right to seek relevant discovery against the Defendants they have

sued. See G & S Metal Consultants, Inc. v. Cont’l Cas. Co., No. 09-CV-493-JD, 2013 WL

4950802, at *5 (N.D. Ind. Sept. 10, 2013) (“Without the ability to take (or retake) necessary

depositions, especially regarding matters of great importance, there is no doubt that” a party is

prejudiced in its “ability to conduct proper discovery.”); In re Urethane Antitrust Litig., No. 04–

MD–1616–JWL, 2014 WL 273899, at *1 (D. Kan. Jan. 24, 2014) (noting that discovery was re-

opened upon direct-action plaintiffs’ request for the purpose of allowing depositions of key

employees). Indeed, “‘[c]ourts commonly look unfavorably upon significant restrictions placed

upon the discovery process,’” and when the requested discovery is relevant, as is no doubt the case

here, the “‘burden rests upon the objecting party to show why a particular discovery request is

improper.’” Sauer v. Exelon Generation Co., 280 F.R.D. 404, 407 (N.D. Ill. 2012) (quoting Kodish

v. Oakbrook Terrace Fire Prot. Dist., 235 F.R.D. 447, 450 (N.D. Ill. 2006)); see also Todd v.

Ocwen Loan Servicing, Inc., No. 19-CV-00085-JMS, 2020 WL 1328640, at *2 (S.D. Ind. Jan. 30,

2020) (holding that burden is on party opposing relevant discovery “to explain precisely why its

objections are proper given the broad and liberal construction of the federal discovery rules”).
                                                 3
Case: 1:16-cv-08637 Document #: 4566 Filed: 04/27/21 Page 4 of 11 PageID #:298538


       A.      Keystone Cannot Legitimately Claim Any Surprise or Unfairness in Being
               Subjected to Depositions in this Case

       The depositions Movants seek to take concern conduct by Keystone before its acquisition

by Tyson. Indeed, numerous paragraphs in the Amended Consolidated DAP Complaint lay out

specific allegations regarding pre-2018 conduct by Keystone in furtherance of the alleged

conspiracy. See Dkt No. 4243 & 4244 at ¶¶ 198-205, 416, 471, 475-76, 487-90, 493, 513, 518,

587, 868-70, 878-80, 884, 887, 898, 922-23, 926, 970(c), 982, and 1011. Those allegations (and

the naming of the Keystone entities as Defendants) were added to the consolidated DAP complaint

following a motion for leave to amend that was filed by certain DAPs on October 20, 2020 (Dkt.

No. 3896), opposed by Defendants (Dkt. No. 3994), and granted by Judge Durkin on January 6,

2021 (Dkt. No. 4139).

       In opposing that motion for leave, Defendants, including Tyson, acknowledged that adding

Keystone as a Defendant would lead to additional discovery, arguing that “New Defendants will

bring additional pleadings, motions, discovery, and issues for trial . . . .” Defendants’ Response

To Certain Direct Action Plaintiffs’ Motion For Leave To Amend, Dkt. 3994, at 6. Having lost

the motion to amend, Tyson and Keystone are now trying another tactic – delay and obstruction.

Together, these two Defendants are attempting to use Tyson’s acquisition of Keystone, which

occurred two years after the start of this litigation, as a shield to prevent the Movant DAPs from

obtaining full and fair discovery into the facts alleged in the Amended Consolidated Complaint

regarding Keystone.

       B.      The Four Requested 30(b)(1) Keystone Depositions Are Necessary and
               Appropriate

       Each of the four Keystone former or current employees who Movant DAPs seek to depose

is mentioned by name and discussed in the Amended Consolidated DAP Complaint and appears

to be significant to the case against Keystone. Movant DAPs seek to depose these individuals

regarding, among other things, the allegations in the Amended Consolidated DAP Complaint, key

                                                4
Case: 1:16-cv-08637 Document #: 4566 Filed: 04/27/21 Page 5 of 11 PageID #:298539


documents they authored or received that have been produced in this litigation, and other conduct

in furtherance of the alleged conspiracy including inter-Defendant communications.

           1. William “Bill” Andersen

       Requested deponent Bill Andersen, who served as Acting President and Senior Vice

President of Keystone during much of the conspiracy period, was a major player at Keystone. He

attended critical meetings with other Defendants, including as alleged in the Amended

Consolidated DAP Complaint. His communications with other Defendants involved issues about

the Broiler market that are central to this litigation. Movant DAPs expect that Mr. Andersen’s

deposition will establish he was in direct contact with other Defendants in sharing anticompetitive

communications and even used code phrases to describe the conspiracy. Paragraphs of the sealed

Amended Consolidated DAP Complaint (Dkt No. 4243 & 4244) that identify conduct by Mr.

Andersen are: ¶¶ 488-89, 869, 878, 982, and 1011.

           2. Terry Tolbert

       Requested deponent Terry Tolbert was VP Supply Chain Execution and a Senior Director

Sales & Logistics at Keystone during the conspiracy period. As alleged in the Amended

Consolidated DAP Complaint, he had numerous communications with other Defendants and was

in charge of pricing and benchmarking-related decisions that directly impacted prices Movant

DAPs paid for Broilers. Paragraphs of the sealed Amended Consolidated DAP Complaint (Dkt

No. 4243 & 4244) that identify conduct by Mr. Tolbert are: ¶¶ 205, 471, 476, 880, 923, and 982.

           3. Philip Drake

       Requested deponent Philip Drake was Director of Purchasing and Sales Director for

Keystone during the conspiracy period. Mr. Drake engaged in direct communications with other

Defendants regarding pricing and supply in furtherance of the conspiracy. One example of

relevant conduct by Mr. Drake is discussed in paragraph 513 of the sealed Amended Consolidated

DAP Complaint (Dkt No. 4243 & 4244).
                                                5
Case: 1:16-cv-08637 Document #: 4566 Filed: 04/27/21 Page 6 of 11 PageID #:298540


            4. Ken Opengart

         Ken Opengart, who is the sole deponent Keystone agreed to make available for a

deposition, and who is also the only current Keystone or Tyson employee whose deposition is

being requested, is believed to be another key player in the conspiracy. He was a Vice President

of Live Operations and Processing and of Commodity Risk Management during much of the

conspiracy period, and was in communication with other participants in the conspiracy regarding

the price of Broilers. Paragraphs 490, 879, 887, and 982 of the sealed Amended Consolidated

DAP Complaint (Dkt No. 4243 & 4244) lay out specific conduct by Ken Opengart that provide a

window into his importance to this case.

   C. The Requested 30(b)(6) Keystone Deposition Is Necessary and Appropriate

         Movant DAPs seek to take a 30(b)(6) deposition of Keystone, just as has been done with

the numerous other parties to this litigation, including Movants. The topics to be covered would

be similar to topics covered as to each of the other Defendants, with a focus on Keystone’s own

conduct and documents. Keystone will not let such a basic deposition go forward without a court

order.

         Movant DAPs have a clear and present need, and a due process right, to obtain sworn

testimony from Keystone in a 30(b)(6) deposition. See Canal Barge Co. v. Commonwealth Edison

Co., No. 98-CV-0509, 2001 WL 817853, at *1 (N.D. Ill. July 19, 2001) (observing that a Rule

30(b)(6) designee’s testimony is the official testimony of the entity, and that “Rule 30(b)(6) is

designed to prevent business entities from ‘bandying,’ the practice of presenting employees for

their deposition who disclaim knowledge of facts known by other individuals within the entity.”).




                                               6
Case: 1:16-cv-08637 Document #: 4566 Filed: 04/27/21 Page 7 of 11 PageID #:298541


III.   CONCLUSION

       For the foregoing reasons, the Movant DAPs respectfully request an order granting this

motion and compelling Keystone to produce the requested 30(b)(1) and 30(b)(6) witnesses as to

current employees and to act in good faith to coordinate the appearance of the requested former

Keystone employees.

               STATEMENT OF COMPLIANCE WITH LOCAL RULE 37.2

       Pursuant to N.D. Ill. Local Rule 37.2, Movant DAPs state they have engaged in good faith

meet and confer discussions in an effort to resolve this discovery dispute without court

intervention, including a telephone conference on April 6, 2021 between counsel for Movant

DAPs, including A. Corbett, A. Szot, R. McAllister, and others for the Movant DAPs, and counsel

for Defendant Keystone, including J. Tanski and K. Lee. After that initial meet and confer, Movant

DAPs continued their efforts to reach an accord without court intervention through numerous email

proposals and negotiations with counsel for Keystone (as reflected in Exhibit 1 hereto).




                                                7
Case: 1:16-cv-08637 Document #: 4566 Filed: 04/27/21 Page 8 of 11 PageID #:298542


Dated: April 27, 2021                               Respectfully submitted,

 /s/ Scott E. Gant                                  /s/ David C. Eddy
 Scott E. Gant                                      David C. Eddy, Esquire
 BOIES SCHILLER FLEXNER LLP                         N.D. Illinois Bar No. 72258
 1401 New York Avenue, N.W.                         Dennis J. Lynch, Esquire
 Washington, D.C. 20005                             N.D. Illinois Bar No. 07622
 Tel: (202) 237-2727                                ANTITRUST LAW GROUP, LLC
 Fax: (202) 237-6131                                1601 Assembly Street
 E-mail: sgant@bsfllp.com                           P.O. Box 8117
                                                    Columbia, SC 29202
 Colleen A. Harrison
                                                    Tel: (803) 253-8267
 BOIES SCHILLER FLEXNER LLP
                                                    E-mail: deddy@theantitrustlawgroup.com
 333 Main Street
                                                    dlynch@theantitrustlawgroup.com
 Armonk, NY 10504
 Tel: (914) 749-8204                                Counsel for Plaintiffs Conagra Brands,
 Fax: (914) 749-8300                                Inc.; Pinnacle Foods, Inc.; Kraft Heinz
 E-mail: charrison@bsfllp.com                       Foods Company; Nestlé USA, Inc.; and,
 Ryan T. McAllister                                 Nestlé Purina PetCare Company
 BOIES SCHILLER FLEXNER LLP
 30 South Pearl Street, 11th Floor
 Albany, NY 12207
 Tel: (518) 694-4271
 Fax: (518) 434 0665
 E-mail: rmcallister@bsfllp.com
 Counsel for Plaintiffs Amory Investments
 LLC, Campbell Soup Company, Campbell
 Soup Supply Company, L.L.C., John Soules
 Foods, Inc., John Soules Acquisitions LLC,
 Pacific Foods of Oregon, Sysco Corp., Target
 Corp., US Foods, Inc.


 /s/ Jay B. Shapiro                                 /s/ Amy D. Fitts
 Jay B. Shapiro (admitted pro hac vice)             Amy D. Fitts (IL Bar No. 629248)
 Samuel O. Patmore (admitted pro hac vice)          Daniel D. Owen (MO Bar No. 41514, Pro
 Carlos J. Canino (admitted pro hac vice)           Hac Vice)
 Abigail G. Corbett (admitted pro hac vice)         Guillermo G. Zorogastua (MO Bar No.
 STEARNS WEAVER MILLER                              59643, Pro Hac Vice)
 WEISSLER ALHADEF                                   POLSINELLI PC
 F & SITTERSON, P.A.                                900 W. 48th Place
 150 West Flagler Street, Suite 2200                Suite 900
 Miami, Florida 33130                               Kansas City, MO 64112
 Tel: (305) 789-3200                                Tel: (816) 753-1000
 Fax: (305) 789-3395                                Fax: (816) 753-1536
 E-mail: jshapiro@stearnsweaver.com                 E-mail: afitts@polsinelli.com
         spatmore@stearnsweaver.com                 dowen@polsinelli.com
         ccanino@stearnsweaver.com                  gzorogastua@polsinelli.com

                                                8
Case: 1:16-cv-08637 Document #: 4566 Filed: 04/27/21 Page 9 of 11 PageID #:298543


       acorbett@stearnsweaver.com
                                                Rodney L. Lewis (IL Bar No. 6288353)
Marvin A. Miller                                POLSINELLI PC
Andrew Szot                                     150 N. Riverside Plaza
MILLER LAW LLC                                  Suite 3000
115 S. LaSalle Street, Suite 2910               Chicago, Illinois 60606
Chicago, Illinois 60603                         Tel: (312) 819-1900
Tel: (312) 332-3400                             Fax: (312) 819-1910
Fax: (312) 676-2676                             E-mail: rodneylewis@polsinelli.com
E-mail: mmiller@millerlawllc.com
        aszot@millerlawllc.com                  Counsel for Plaintiff Associated Wholesale
                                                Grocers, Inc.
Counsel for Plaintiffs Quirch
Foods, LLC, Independent
Purchasing Cooperative, Inc., and
Supply Management Services, Inc.

                                                /s/ Ryan P. Phair
/s/ Kathryn A. Reilly                           Ryan P. Phair (#479050)
Kathryn A. Reilly                               Craig Y. Lee (admitted pro hac vice)
Judith P. Youngman                              Emily K. Bolles (admitted pro hac vice)
Camille Papini-Chapla                           Christopher C. Brewer (admitted pro hac
WHEELER TRIGG O’DONNELL LLP                     vice)
370 Seventeenth Street, Suite 4500              HUNTON ANDREWS KURTH LLP
Denver, Colorado 80202                          2200 Pennsylvania Avenue, N.W.
Tel: (303) 244-180                              Washington, D.C. 20037-1701
Fax: (303) 244-1879                             Tel: (202) 955-1500
Reilly@wtotrial.com                             E-mail: rphair@huntonak.com
Youngman@wtotrial.com                           craiglee@huntonak.com
PapiniChapla@wtotrial.com                       ebolles@huntonak.com
Counsel for Plaintiffs McLane Company,          brewerc@huntonak.com
Inc.; McLane/Mid-Atlantic, Inc.;
McLane/Midwest, Inc.; McLane Minnesota,         John S. Martin (admitted pro hac vice)
Inc.; McLane New Jersey, Inc.;                  HUNTON ANDREWS KURTH LLP
McLane/Eastern, Inc.; McLane/Suneast,           Riverfront Plaza, East Tower
Inc.; McLane Ohio, Inc.; McLane/Southern,       951 East Byrd Street
Inc.; McLane/Western, Inc.; McLane              Richmond, VA 23219-4074
Express, Inc.; Kinexo, Inc.; McLane             Tel: (804) 788-8200
Foodservice Distribution, Inc., McLane          E-mail: martinj@huntonak.com
Foodservice, Inc.
                                                Matthew J. Calvert (admitted pro hac vice)
                                                HUNTON ANDREWS KURTH LLP
                                                Bank of America Plaza, Suite 4100
                                                600 Peachtree Street NE
                                                Atlanta, GA 30308
                                                (404) 888-4000
                                                E-mail: mcalvert@huntonak.com



                                            9
Case: 1:16-cv-08637 Document #: 4566 Filed: 04/27/21 Page 10 of 11 PageID #:298544


                                                    Julie B. Porter (#6243787)
                                                    SALVATORE PRESCOTT & PORTER,
                                                    PLLC
                                                    1010 Davis Street
                                                    Evanston, Illinois 60201
                                                    Tel: (312) 283-5711
                                                    E-mail: porter@spplawyers.com

                                                    Counsel for Plaintiffs Ahold Delhaize USA,
                                                    Inc., ALDI, Inc., and Chick-fil-A, Inc.


 /s/ Lori P. Lustrin                            /s/ David B. Esau
 Robert W. Turken (pro hac vice)                David B. Esau
 Lori P. Lustrin (pro hac vice)                 Kristin A. Gore
 Scott N. Wagner (pro hac vice)                 Amanda R. Jesteadt
 BILZIN SUMBERG BAENA PRICE &                   Stephen A. Cohen
 AXELROD LLP                                    Casey R. McGowan
 1450 Brickell Ave., Suite 2300                 CARLTON FIELDS, P.A.
 Miami, Florida 33131-3456                      525 Okeechobee Boulevard, Suite 1200
 Telephone: 305-374-7580                        West Palm Beach, Florida 33401
 Facsimile: 305-374-7593                        Tel: (561) 659-7070
 rturken@bilzin.com                             Fax: (561) 659-7368
 llustrin@bilzin.com                            desau@carltonfields.com
 swagner@bilzin.com                             kgore@carltonfields.com
                                                ajesteadt@carltonfields.com
 Andrew P. Bleiman                              scohen@carltonfields.com
 MARKS & KLEIN, LLP                             cmcgowan@calrtonfields.com
 1363 Shermer Road, Suite 318
 Northbrook, Illinois 60062                     Roger S. Kobert
 Telephone: 312-206-5162                        CARLTON FIELDS, P.A.
 Facsimile: 312-420-5568                        Chrysler Building
 andrew@marksklein.com                          405 Lexington Avenue, 36th Floor
                                                New York, New York 10174-3699
 Counsel for El Pollo Loco, Inc., Bojangles’    Tel: (212) 785-2577
 Restaurants, Inc. and Bojangles OPCO,          Fax: (212) 785-5203
 LLC, Boston Market Corporation, Captain        rkobert@carltonfields.com
 D’s, LLC, Cracker Barrel Old Country
 Store, Inc., Friendly’s, Johnny Rockets        Counsel for Plaintiff Restaurant Services,
 Group, Inc., Smokey Bones Bar & Fire           Inc., Cajun Operating Company d/a/
 Grill, White Castle Purchasing Co., WZ         Church’s Chicken, Buffalo Wild Wings, Inc.,
 Franchise Corporation, and Zaxby’s             Sonic Industries Services, Inc., CKE
 Franchising LLC                                Restaurants Holdings, Inc., Focus Brands
                                                LLC, and Cheesecake Factory Incorporated




                                               10
Case: 1:16-cv-08637 Document #: 4566 Filed: 04/27/21 Page 11 of 11 PageID #:298545




                                  CERTIFICATE OF SERVICE

        I, Scott E. Gant, hereby certify that a true and correct copy of the foregoing

MEMORANDUM OF LAW was electronically filed with the Clerk of the Court using the

CM/ECF system on April 27, 2021, which constitutes service on counsel of record who are

registered electronic filing users.

                                                 /s/ Scott E. Gant
                                                 Scott E. Gant




                                            11
